Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000452
                                                      01-OCT-2012
                                                      09:05 AM



                       NO. SCWC-11-0000452


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        JEREMY SALVADOR, Petitioner/Petitioner-Appellant,


                               vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-11-0000452; SPP NO. 10-1-0047

                 (CR. NOS. 96-0152 and 96-0725))


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)



          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai'i Revised Statutes § 602-59(a) (Supp.

2011); see also Hawai'i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Petitioner­

Appellant’s application for writ of certiorari, filed


September 26, 2012, is dismissed without prejudice to re-filing


the application pursuant to HRAP Rule 40.1(a) (2012) (“The


application shall be filed within thirty days after the filing of


the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai'i, October 1, 2012.


Jeremy Salvador,               /s/ Mark E. Recktenwald

petitioner, pro se

                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack





                                 2